Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 9, 2016

                                      No. 04-16-00181-CV

THREE THOUSAND FOUR HUNDRED FORTY-FIVE DOLLARS ($3,445.00) UNITED
                      STATES CURRENCY,
                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-08281
                            Honorable Larry Noll, Judge Presiding

                                         ORDER
       Appellant’s brief was due on July 22, 2016. See TEX. R. APP. P. 38.6(a). After no brief
or motion for extension of time was timely filed, on July 27, 2016, we ordered Appellant to show
cause in writing by August 11, 2016, why this appeal should not be dismissed for want of
prosecution. See id. R. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63
(Tex. App.—San Antonio 1998, no pet.).
        In his timely filed written response, Appellant stated he did not know he needed to file a
brief and he asked for more time to file his brief.
       Our July 27, 2016 show cause order is satisfied. Appellant’s brief is due within THIRTY
DAYS of the date of this order. We caution Appellant that his brief must comply with the Texas
Rules of Appellate Procedure. See, e.g., TEX. R. APP. P. 38.1. For example, the brief must
include the following:
       Identity of Parties and Counsel,
       Table of Contents,
       Index of Authorities,
       Statement of the Case,
       Any Statement Regarding Oral Argument,
       Issues Presented,
       Statement of Facts,
       Summary of the Argument,
       Argument,
       Prayer, and
       Appendix.

See id. If Appellant’s brief does not comply with the applicable rules, this court may strike
Appellant’s brief. See id. R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an
appeal if an appellant fails to timely file a brief).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court